DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 11/18/2020, claims 1- 4, 7-12 and 14-20 are amended, hence the statutory double patenting rejections have been withdrawn. However, as per a brief interview discuss on the case, examiner indicated that the amended claims, in particular, the amended independent claims 1, 8 and 15 despite a few differences, the claims have a potential non-statutory double patenting issues against the previous us patent application indicated (US 10,661,659). Therefore, applicant agreed and filed a terminal disclaimer in order to overcome the potential non-statutory double patenting issues; therefore, the rejections have been withdrawn.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,661,659 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 8 and 15 limitations: “… a system with a plurality of output connections, where each output connection is coupled to a respective electric vehicle with a control unit and a switching unit coupled to the control unit and the plurality of output connections comprising a plurality of channels. The plurality of output connections comprise an EV charging station coupled to an integrated fuel management system that is coupled to and receives state information from a fueling system for types of vehicles other than EVs …” in combination with the remaining claim elements as set forth in Claims 1, 8, 15 and their depending claims 2-7; 9-14; and 16-20 respectively. Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859